Citation Nr: 1545502	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-09 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right elbow disability, as secondary to a right hand disability.

3.  Entitlement to service connection for a right shoulder disability, as secondary to a right hand disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2011, June 2012, and May 2014, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2011, June 2012, and May 2014, the Board remanded the appeal, in part, to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's right hand disability.  The Veteran was afforded a VA examination in May 2014; however, further development is needed to clarify the findings in the examination report.

As to current disabilities, the report indicates that the Veteran "undoubtedly has a deformity of his right 5th digit.  However, aside from his flexible deformity he has a normal examination of the right hand and no functional limitation as a result of it."  The examination goes on to show that x-rays show degenerative changes of the right hand.  An addendum opinion is needed to clarify the nature of the deformity of the right 5th digit, that is, whether it is synonymous with the previous diagnoses of contracted digit, Dupuytren's contracture, or boutonnière deformity or some other finger disability.  See, e.g., VA treatment records (September 14, 1988; November 22, 1988).  

As to the etiology of the deformity of the right 5th digit, the examiner opined that the deformity is not related to service because it was not noted upon separation from service.  It is well established, that a medical examiner cannot rely on the absence of medical records corroborating a reported in-service injury to conclude that there is no relationship between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  While the examiner claimed to have "paid particular attention to" favorable lay and medical evidence, he did not address how the lay evidence impacted his essential rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that any opinion ultimately should "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale"). 

As to the etiology of the degenerative changes of the hand, the examiner opined that changes are "likely age related rather than posttraumatic.  The changes possibly associated with old trauma cannot be dated and could have occurred at any point."  First, there is no rationale as to why the degenerative changes are age-related.  See id.  Second, as the opinion pertains to posttraumatic changes, the examiner opines that he cannot date the changes (presumably indicating he cannot state with certainty when the original trauma occurred); however, for purposes of VA compensation benefits, the examiner need only determine whether it is at least as likely that any posttraumatic changes are related to an incident of the Veteran's military service.

Upon remand, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the current right hand disabilities are related to service in light of the following:  the Veteran's competent, credible report of constant pain since two in-service injuries; the statement from a fellow service member who reported that the Veteran hurt his hand playing basketball and that "it was bad the way his fingers was bent back"; the fact that he filed a claim for service connection for a similar disability 1983, and diagnoses of 5th digit deformity and degenerative joint disease of the right hand as early as 1988.

The Veteran's claim for service connection for shoulder and elbow disabilities are also remanded, as they are inextricably intertwined with his claim for service connection for a right hand disability.

Upon remand, the AOJ is to obtain complete VA treatment records from May 2012.

Accordingly, the case is REMANDED for the following action:

1.  Upon remand, the AOJ is to obtain complete VA treatment records from May 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file, to include all electronic files, to an appropriate medical professional.  The examiner must review the entire claims file.

Based on this review, the examiner is to clarify the nature of the deformity of the right 5th digit, that is, what is the diagnosis for the deformity and in particular whether it is synonymous with the previous diagnoses of contracted digit, Dupuytren's contracture, or boutonnière deformity or some other finger disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed deformity of the right 5th digit and/or degenerative changes of the right hand are related to the Veteran's active service in light of the following:  the Veteran's competent, credible report of constant pain since two in-service injuries; the statement from a fellow service member who reported that the Veteran hurt his hand playing basketball and that "it was bad the way his fingers was bent back"; the fact that he filed a claim for service connection for a similar disability 1983, and diagnoses of 5th digit deformity and degenerative joint disease of the right hand as early as 1988.

If a right hand disability is found to be related to the Veteran's service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right elbow and/or right shoulder disabilities are proximately due to, the result of, or aggravated by, his right hand disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. If aggravation is found, the examiner must attempt to determine a baseline level of severity of the disability prior to aggravation by the right hand disability.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




